JOHNSON, J.
I concur in the result with reluctance. It may perhaps he said of plaintiff’s instructions that they did not submit in its entire scope the cause of action pleaded in the respect of failing to require the jury to find that defendants conspired and co-operated to alienate the affections of plaintiff’s husband. I dissent from the views expressed upon all of the other points noticed in the opinion, and particularly disapprove of the criticism of the conduct of plaintiff. The evidence in my opinion shows she behaved with propriety and moderation throughout the ordeal to which she was subjected by the wrongful acts of defendants.